IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                   : No. 736
                                         :
APPOINTMENT TO THE CONTINUING            : SUPREME COURT RULES DOCKET
LEGAL EDUCATION BOARD                    :




                                      ORDER


PER CURIAM


         AND NOW, this 10th day of May, 2017, Manning J. O’Connor, II, Esquire,

Allegheny County, is hereby appointed as a member of the Continuing Legal Education

Board for a term of three years, commencing August 1, 2017.